DETAILED ACTION
This Office Action is in response to the amendment received, January 15, 2021. Claims 1-21 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments made to claims 1 and 20 have been fully considered. 
Response to Argument
Applicant's arguments and amendments received January 15, 2021 have been fully considered. 
With regard to 35 U.S.C. § 102, Applicant argues that Srienc fails to teach “the particles precipitating at a bottom of the liquid flow channel after a predetermined amount of time following the second operation.” This language corresponds to the newly amended language of claims 1 and 20. Specifically, Applicant argues that Srienc fails to disclose that after the second operation, particles are precipitated after a predetermined amount of time passes because its flow streams back and forth in a vertical direction and “can continue indefinitely”.
Examiner disagrees. Nearly each of these elements is shown by Srienc. The cited portion of Srienc (15:43-54), states that “[t]he back-and-forth motion of the particulate plug can continue indefinitely and maintain the relative order of the particulates” (emphasis added). The word “can” is a word meaning that it is possible or optional, it is not a requirement. Moreover, one of ordinary skill in the art at the time of filing would have understood it to be unlikely that the motion would truly be indefinite as, at some point, every machine is stopped, shut off, powered down, etc. for economic purposes, for moving of the equipment, etc. To the contrary, Srienc describes a stopping of the pump/flow in multiple places (see, e.g., 19:28, 19:31, 19:44, 21:13, 29:26-28, 29:35). Thus, Srienc does see, e.g., 27:23-30, 29:53-59, 30:51-67, each describing the particulates settling/relaxing after active pumping has stopped), i.e., the particles settle after an amount of time following the second operation. One of ordinary skill in the art, at the time of filing, would have understood that, depending on the fluid density (see, 30:52-57), this settling may occur at the bottom of the liquid flow channel (i.e., 135 in Fig. 1). To the extent Applicant is arguing this is not a “bottom” b/c the flow is vertical, Examiner notes that the term “bottom” is relative to orientation. Thus, Srienc discloses the particles precipitating at a bottom of the liquid flow channel after an amount of time following the second operation. Srienc does not describe that the particles were allowed to settle for a pre-determined amount of time. However, as detailed below it was very well known to let particles settle for a predetermined amount of time, at least at the end of a test before emptying the chambers (see, e.g., U.S. Patent Publication No. 2018/0372719 ¶61). See the rejection below for how the art on record in view of a newly added reference reads on the newly amended language as well as the examiner's interpretation of the cited art in view of the presented claim set.
Examiner notes that Applicant’s current claim language is not interpreted to require that the images of the particles be taken after precipitation at the bottom. Rather Applicant’s current claim language requires only that the particles that are imaged are at some time precipitated at a bottom of the flow channel after a predetermined time following the second operation. If Applicant desires to require that the image capture occur when the particles are precipitated at the bottom, Applicant is encouraged to amend the claims to include such a limitation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-4, 6, 9-11, and 20 are rejected under 35 U.S.C. 103 as obvious over U.S. Patent No. 8,409,509 (“Srienc”) in view of U.S. Patent Publication No. 2018/0372719 (“Frischauf”).
With respect to claim 1, Srienc discloses the invention substantially as claimed, including:
A biological sample imaging device (see Abstract, Fig. 1, 5:48-51, 15:23-25, 13:43-49, showing and describing a system for imaging biological samples, i.e., a biological sample imaging device) comprising:
a liquid flow channel through which a liquid biological sample containing particles flows, the liquid flow channel having, at a predetermined position, an imaging range within which images of the particles contained in the biological sample are taken (see Abstract, Figs. 1-3, items 105, 145, 150 (A, B, and C), 160, 11:59-12:4, 13:9-10, 13:43-14:3, showing and describing a capillary (105) into which a sample/fluid 145 (which as described with respect to element above may be a biological sample/fluid) containing particles/cells 150 flows, i.e., liquid flow channel through which a biological sample containing particles flows, and that the capillary has a measurement area 160 which is a range in which detectors 115 capture images of the particles contained in the sample, i.e., the liquid flow channel has, at a predetermined position, an imaging range within which images of the particles contained in the biological samples are taken), wherein the particles include a first type of particles and a second type of particles having a larger size than the first type of particles (see Figs. 1-3, item 150, showing particles A, B, and C, where B is larger than A and C larger than B, i.e., wherein the particles include a first type of particles and a second type of particles having a larger size than the first type of particles);
a pump configured to cause the biological sample, which has been introduced from a container into the liquid flow channel, to flow in a forward direction from an upstream side toward a downstream side or in a direction reverse to the forward direction (see Figs. 1-3, item 120, 4:58-67, 13:16, 15:43-50, 15:59-65, 25:17-21, 26:4-8, showing and describing a syringe pump 120 that is controlled to move fluid 145/particles 150 (which may be introduced from a reservoir into the capillary) through the capillary 105, i.e., a pump configured to cause the biological sample, which has been introduced from a container into the liquid flow channel, to flow forward in a forward direction from an upstream side toward a downstream side and in a direction reverse to the forward direction);
a pump controller configured to cause the pump to sequentially perform a first operation of causing the biological sample introduced into the liquid flow channel to flow in the forward direction, and a second operation of causing the biological sample to flow in the reverse direction (see citations and arguments with respect to element above and Figs. 1-3, item 140, 11:64-12:4, 13:1-8, 15:43-50, 26:5-8, showing and describing a control device which may be a computer and that is used to cause the pump to move fluid in a forward direction and then in a reverse direction, i.e., a pump controller configured to cause the pump to sequentially perform a first operation of causing the biological sample introduced into the liquid flow channel to flow in the forward direction, and a second operation of causing the biological sample to flow in the reverse direction); and
an imaging unit configured to take, within the imaging range, images of the particles contained in the biological sample (see Figs. 1-3, items 115 and 160, 12:42-51, 13:43-14:3, 16:7-14, showing and describing a detector 115 which may be a camera for collecting video or images of the particulates 150 contained in the fluid in the measurement area 160 – i.e., an imaging unit configured to take, within the imaging range, images of the particles contained in the biological sample), the particles precipitating at a bottom of the liquid flow channel after a[n] … amount of time following the second operation (see Fig. 1, 19:28, 19:31, 19:44, 21:13, 27:23-30, 29:26-28, 29:35, 29:53-59, 30:51-67, describing that the particles settle/relax after active pumping is stopped, i.e., precipitate after an amount of time following the second operation; see also Fig. 1, 30:52-59, showing that such precipitation may result in settling/precipitation to a bottom of the liquid flow channel), wherein both the first type of particles and the second type of particles remain together in the liquid flow channel (see Figs. 1-3 showing types A, B, and C of particles together in the capillary in both directions, i.e., they remain together in the liquid flow channel).
Srienc does not explicitly disclose that such an amount of time is predetermined.
However, in the same field of endeavor, Frischauf discloses that it was known to let particles rest/settle/precipitate for a predetermined amount of time, e.g., at the end of a test before emptying the equipment chambers (see ¶61, describing stopping the pump for a settling time to allow stabilization in the measurement chamber before emptying).
As detailed above, Srienc discloses that its particles may precipitate at a bottom of the liquid flow channel after a period of time following the second operation (see citations with respect to claim 1 above). Srienc does not detail all the circumstances in which this may be done and that it may be done for a predetermined time in certain of those circumstances. At the time of filing, one of ordinary skill would have been familiar cytometry systems that obtain information from particles and samples, that samples are run for a specific amount of time, and that those samples and fluids may be emptied/removed and new samples may be run. Such a person would also have understood that, as evidenced by Frischauf, in order to facilitate the emptying of the chamber, the pump may be stopped for a settling time. Such a person would understand that this may facilitate stabilization or separation prior to removal. Accordingly, to one of ordinary skill in the art at the time of filing, doing using such a 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include the use of a predetermined settling time to allow the particles to settle in the fluid analysis system of Srienc as taught by Frischauf.
With respect to claim 2, Srienc discloses the invention substantially as claimed. As described above Srienc in view of Frischauf discloses all the elements of independent claim 1. Srienc/Frischauf additionally discloses: 
further comprising:
a first determination unit configured to determine that a downstream end of the biological sample introduced into the liquid flow channel has reached a first position in the liquid flow channel; and a second determination unit configured to determine that the downstream end of the biological sample introduced into the liquid flow channel has reached a second position on an upstream side relative to the first position in the liquid flow channel, wherein the pump controller causes the downstream end of the biological sample to reach the first position through the first operation, and causes the downstream end of the biological sample to reach the second position through the second operation (see Srienc Figs. 1-3, showing downstream and upstream ends of the biological sample travelling through the channel and reaching different positions, e.g., first and second positions, in the capillary, and Srienc 8:4-8, 13:57-62, 20:28-36, 20:57-59, 26:4-9, 28:56-59, describing that the cells/particulates are tracked as they cross/transit into and from one or more measurement areas by the one or more detectors 115 and the software of the control device 140, i.e., first and second determination units configured to determine that a downstream end of the biological sample introduced into the liquid flow channel has reached first and second positions (the ends of the measurement area), respectively, in the channel; see also citations and arguments with respect to corresponding element of claim 1 above, describing that the pump controller causes the sample to be pumped in the forward direction and the reverse direction, such that it reaches the different positions).
Srienc does not explicitly describe a first determination unit that tracks a first position and second determination unit that tracks a second position. However, as detailed in the citations above, Srienc described that multiple detectors may be used for tracking and that cells/particulates are tracked through such areas. For example, Srienc describes that its control algorithm may activate a pump to push fluid in one direction “until a cell transited the measurement area” and next the pump was reversed “until the cell transited the image window in the opposite direction”. Examiner notes that “image window”, “detection window”, and “measurement area” appear to be synonymous as Srienc (see Srienc Figs. 1, 3, 5, 2:13-14, 13:43-49, 25:6-9, etc.). Thus, this section describes that the pump is activated in the one direction (e.g., forward/downward in Fig. 1) until a cell leaves the measurement area (e.g., the bottom of 160 in figure 1), then the direction is reversed (e.g., upward in Fig. 1) until that cell leaves the measurement area again (e.g., the top of 160 in figure 1). One of skill in the art at the time of filing would have understood this to describe tracking of the cells in two positions, which, as detailed above may be done by multiple detectors. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to have modified the system of Srienc, based on these teachings, to include a first determination unit/detector to track the cells in a first position (e.g., the top of 160 in Fig. 1) and a second determination unit to track the cells in a second position (e.g., the bottom of 160 in Fig. 1).
The reasons for combining the cited prior art with respect to claim 1 also applies to claim 2.
With respect to claim 3, Srienc discloses the invention substantially as claimed. As described above Srienc in view of Frischauf discloses all the elements of dependent claim 2. Srienc/Frischauf additionally discloses: 
wherein
the first position is provided on the upstream side relative to the imaging range (see citations and arguments with respect to claim 2 above and Srienc Figs. 1-3, item 160, showing that the top of 160 is “upstream” in a forward direction relative to measurement area 160)
the pump controller further causes the pump to perform a third operation of causing the biological sample to flow in the forward direction, after the second operation, and the imaging unit takes the images of the particles contained in the biological sample present within the imaging range, after the third operation (see Srienc 1:65-2:6, 12:42-46, describing that the cycle of forward and reverse flow (which as detailed with respect to claims 1 and 2 above includes the pump controller causing the sample to flow forward and back and take images after each directional flow is initiated) may be repeated many times, e.g., 5, 10, 100, 1000, i.e., the pump controller causes the pump to perform a third operation of causing the sample to flow forward after the second operation and the imaging unit takes images of the particles in the sample within the imaging range after the third operation).
The reasons for combining the cited prior art with respect to claims 1 and 2 also apply to claim 3.
With respect to claim 4, Srienc discloses the invention substantially as claimed. As described above Srienc in view of Frischauf discloses all the elements of dependent claim 3. Srienc/Frischauf additionally discloses: 
wherein
the pump controller, in the third operation, causes the downstream end of the biological sample to reach a downstream side relative to the imaging range, and
the imaging unit takes the images of the particles contained in the biological sample present within the imaging range, with the downstream end of the biological sample being present on the downstream side relative to the imaging range (see Srienc 1:65-2:6, 12:42-46, describing that the cycle of forward and reverse flow (which as detailed with respect to claims 1 and 2 above includes the pump controller causing the sample to flow forward and back and take images after each directional flow is initiated) may be repeated many times, e.g., 5, 10, 100, 1000,, i.e., the pump controller causes the biological sample’s downstream end to reach a downstream side and the imaging unit takes images of the particles contained in the same within the imaging range with the downstream end being present on the downstream side).
The reasons for combining the cited prior art with respect to claims 1 and 2 also apply to claim 4.
With respect to claim 6, Srienc discloses the invention substantially as claimed. As described above Srienc in view of Frischauf discloses all the elements of dependent claim 2. Srienc/Frischauf additionally discloses: 
wherein
the first position is provided on the downstream side relative to the imaging range, and the second position is provided at the downstream end of the imaging range or on the downstream side relative to the downstream end (see citations and arguments with respect to claims 1-2 above and Srienc Figs. 1-2 and 4, item 160, showing and describing that the liquid flows both forward and in reverse and that the first position may be the bottom of imaging range/measurement area 160 (on the downstream side relative to the imaging range when the liquid is flowing forward) and the second position may be at the top of 160 (on the downstream end of the imaging range when the liquid is flowing in reverse)).
The reasons for combining the cited prior art with respect to claims 1 and 2 also apply to claim 6.
With respect to claim 9, Srienc discloses the invention substantially as claimed. As described above Srienc in view of Frischauf discloses all the elements of dependent claim 2. Srienc/Frischauf additionally discloses: 
further comprising a first sensor configured to output data according to a type of an object that flows through the liquid flow channel, wherein
the first determination unit determines that the downstream end of the biological sample has reached the first position, on the basis of the data outputted from the first sensor (see citations and arguments with respect to claims 1 and 2 above, describing that the measurement areas include cameras, i.e., including a first sensor, that output image data of the cells within the sample as it flows through the capillary, i.e., data according to a type of an object that flows through the liquid flow channel, and that the cameras may act as indicators as to whether the sample has reached a particular position, i.e., the first determination unit determines that the downstream end of the biological sample has reached the first position on the basis of the data outputted from the first sensor).
The reasons for combining the cited prior art with respect to claims 1 and 2 also apply to claim 9.
With respect to claim 10, Srienc discloses the invention substantially as claimed. As described above Srienc in view of Frischauf discloses all the elements of dependent claim 9. Srienc/Frischauf additionally discloses: 
further comprising a second sensor configured to output data according to the type of the object that flows through the liquid flow channel, wherein
a detection position, by the second sensor, of the object that flows through the liquid flow channel is provided on the upstream side relative to the detection position of the first sensor in the liquid flow channel (see citations and arguments with respect to claims 1 and 2 above, describing that the measurement areas include cameras, i.e., including a second sensor, and that the second sensor (e.g., at the top of 160) may be upstream relative to the position of the first sensor (e.g., at the bottom of 160).
The reasons for combining the cited prior art with respect to claims 1 and 2 also apply to claim 10.
With respect to claim 11, Srienc discloses the invention substantially as claimed. As described above Srienc in view of Frischauf discloses all the elements of dependent claim 2. Srienc/Frischauf additionally discloses: 
wherein
an internal capacity of the liquid flow channel from the upstream end of the liquid flow channel to the second position is greater than an internal capacity of the liquid flow channel at least within the imaging range (see Srienc Fig. 1, showing that the capillary from the upstream end (130) to the second position (top of 160) has greater internal capacity (by the size of the region) than the internal capacity of the measurement area/imaging range 160 (a small strip)).
The reasons for combining the cited prior art with respect to claims 1 and 2 also apply to claim 11.
With respect to claim 20, claim 20 recites the elements of claim 1 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 1 also applies to claim 20. 
Claim Rejections - 35 USC § 103
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Srienc in view of Frischauf and further in view of U.S. Patent No. 4,939,925 (“Sakuma”).
With respect to claim 7, Srienc discloses the invention substantially as claimed. As described above Srienc in view of Frischauf discloses all the elements of dependent claim 2. Srienc/Frischauf additionally discloses: 
wherein the first determination unit determines that the downstream end of the biological sample has reached the first position… (see corresponding citations and arguments of claim 1 above describing that the detectors, i.e., determination units, may be used to determine the location/position of the biological sample, i.e., including its downstream end). 
Srienc/Frischauf does not explicitly disclose that such a determination is on the basis of a suction amount or a discharge amount of the pump.
However, in the same field of endeavor, Sakuma discloses: 
wherein
the first determination unit determines … position, on the basis of a suction amount or a discharge amount of the pump (see 1:63-2:15, describing that it was known to determine the location of a liquid in a tube by calculating position based on the descent distance, i.e., suction amount, of a suction nozzle, i.e., pump).
As detailed above, Srienc discloses determining the location/position of the sample using imaging (see citations with respect to claim 1 above). At the time of filing, one of ordinary skill would have been familiar with other methods of determining the location of a fluid sample in tubing and have understood that, as evidenced by Sakuma, one such alternative in a pumped system would be to calculate it based on the suction amount of the pump. Accordingly, to one of ordinary skill in the art at 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include determination of the sample position on the basis of the pump suction amount in the fluid analysis system of Srienc/Frischauf as taught by Sakuma.
With respect to claim 8, Srienc discloses the invention substantially as claimed. As described above Srienc in view of Frischauf discloses all the elements of dependent claim 2 and Srienc in view of Frischauf and Sakuma discloses each and every element of dependent claim 7, the combination of which is incorporated herein. Srienc/Frischauf/Sakuma additionally discloses: 
wherein the second determination unit determines that the downstream end of the biological sample has reached the second position, on the basis of an suction amount or a discharge amount of the pump (see citations and arguments with respect to claims 1 and 7 above, describing that the system determines the position of the biological sample at the second position, and that in the combined system it may be done based on a calculation determined by the suction amount).
The reasons for combining the cited prior art with respect to claim 7 also apply to claim 8.
Claim Rejections - 35 USC § 103
Claims 5, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Srienc in view of Frischauf and further in view of U.S. Patent No. 6,251,615 (“Oberhardt”).
With respect to claim 5, Srienc discloses the invention substantially as claimed. As described above Srienc in view of Frischauf discloses all the elements of dependent claim 3. Srienc/Frischauf additionally discloses the use of reservoir to add solutions or solids to the fluid 145, automatically or by manual injection (see Srienc 25:17-21).
Srienc/Frischauf does not explicitly disclose wherein the third operation is performed, with the upstream end of the liquid flow channel being pulled up from a liquid surface in the container.
However, in the same field of endeavor, Oberhardt discloses that it was known to remove such a reservoir after such solutions/solids are added, i.e.,: 
wherein
the third operation is performed, with the upstream end of the liquid flow channel being pulled up from a liquid surface in the container (see 12:34-40, describing that once the sample is entered into the analyzer at tubing 17 (the upstream end), the sample tube/container may be removed, i.e., the upstream end of the liquid flow channel may be pulled up from a liquid surface in the container).
As detailed above, Srienc discloses introducing liquid from an upstream end of the flow channel from a reservoir (see citations with respect to claim 1 above). Srienc also details that this may be done automatically or manually (see 25:19-21) but does not show the reservoir in images or detail whether it is removed afterward or if it is a permanent attachment. At the time of filing, one of ordinary skill would have been familiar with the entry of liquids into tubing from a reservoir and the alternatives for attachment/removal of the reservoir and have understood that, as evidenced by Oberhardt, one such alternative would be to remove it after the sample is entered at the upstream end, i.e., pulling the tubing up from a liquid surface in the container. Accordingly, to one of ordinary skill in the art at the time of filing, doing so would have represented nothing more than the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include pulling up the upstream end of the liquid flow channel from the liquid surface of the container after entry of the fluid, i.e., before the third operation is performed, in the fluid analysis system of Srienc/Frischauf as taught by Oberhardt.
With respect to claim 15, Srienc discloses the invention substantially as claimed. As described above Srienc in view of Frischauf discloses each and every element of independent claim 1 and Srienc in view of Frischauf and Oberhardt discloses all the elements of dependent claim 2, the combination of which is incorporated herein. Srienc/Frischauf/Oberhardt additionally discloses: 
wherein the first operation includes: a liquid introducing operation of introducing the biological sample into the liquid flow channel from an upstream end of the liquid flow channel; and an air introducing operation of introducing air into the liquid flow channel … after the liquid introducing operation (see citations and  arguments with respect to claim 1 above and Srienc Figs. 1-4 showing and describing introducing the biological sample into the liquid flow channel from an upstream end of the liquid flow channel and Srienc 3:26-30, describing introducing gases such as oxygen, carbon dioxide, e.g., air, into the capillary after introducing the fluid).
Srienc/Frischauf does not explicitly disclose introducing such a gas from the upstream end of the liquid flow channel.
However, in the same field of endeavor, Oberhardt discloses that it was known to introduce gases into the same opening in which the fluid was introduced, e.g., the upstream end (see 12:10-19, describing introducing air into the conduit at the opening after introducing the liquid).
As detailed above, Srienc discloses introducing air into the liquid (see citations with respect to claim 1 above). At the time of filing, one of ordinary skill would have been familiar with the entry of air into a liquid solution and have understood that, as evidenced by Oberhardt, one place from which to do so is the opening from which the liquid is entered. Accordingly, to one of ordinary skill in the art at the time of filing, doing so would have represented nothing more than the combination of prior art elements according to known methods to achieve a predictable result and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include the entry of air from the upstream end in the fluid analysis system of Srienc/Frischauf as taught by Oberhardt.
With respect to claim 17, Srienc discloses the invention substantially as claimed. As described above Srienc in view of Frischauf and Oberhardt discloses all the elements of dependent claim 15. Srienc/Frischauf/Oberhardt additionally discloses: 
wherein the second operation is performed, with the upstream end of the liquid flow channel being pulled up from a liquid surface in the container (see citations and arguments with respect to claim 5 above).
The reasons for combining the cited prior art with respect to claim 2 also apply to claim 17.
With respect to claim 18, Srienc discloses the invention substantially as claimed. As described above Srienc in view of Frischauf discloses each and every element of independent claim 1. 
Srienc/Frischauf does not explicitly disclose further comprising an agitation means configured to agitate the biological sample stored in the container before the first operation.
However, in the same field of endeavor, Oberhardt discloses: 
further comprising an agitation means configured to agitate the biological sample stored in the container before the first operation (see 26:30-36, describing that the system may mix, i.e., agitate, the cells with a stain and wash to help differentiate cell types before introduction, i.e., in the container before first operation). 
Srienc discloses that its particles A, B, C, may be distinguishable by a feature of the particulate, but does not expound upon every feature that may be used or the mechanism by which it is distinguished. Oberhardt discloses that cell differentiation may be achieved by agitating the cells with a stain/wash prior to introduction in the system, i.e., in the container. At the time of filing, one of ordinary skill would have been familiar with distinguishing cells in a solution and the mechanisms by which such 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include an agitation means for agitating the biological sample stored in the container before the first operation in the fluid analysis system of Srienc/Frischauf as taught by Oberhardt.
Claim Rejections - 35 USC § 103
Claims 12-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Srienc in view of Frischauf and U.S. Patent Publication No. 2012/0048734 (“Sugiyama”).
With respect to claim 12, Srienc discloses the invention substantially as claimed. As detailed above, Srienc in view of Frischauf discloses each and every element of independent claim 1. Srienc/Frischauf also teaches: 
wherein
the liquid flow channel includes: a suction … configured to suck the biological sample; an imaging cell having an inner space to be filled with the biological sample; and a tube configured to supply, to the imaging cell, the biological sample sucked by the suction … (see Srienc Figs. 1-4, items, 26:4-8, , showing and describing that the capillary/liquid flow channel may include a syringe pump 120, i.e., suction to suck the biological sample into capillary 105 and then into a measurement area/imaging cell 160 which has an inner space (portion of 160 in 105 shown in Fig. 1) to be filled with the biological sample and a detector/imager 115, and a capillary/tube 105 which supplies to 160 the biological sample sucked by the syringe pump 120);
the imaging cell has a space region, sandwiched by opposing thin plate parts, into which the biological sample is introduced (see Fig. 1, items 170, 115, showing opposing thin plate parts into which the sample is introduced), and
the imaging range is provided in an entirety or a part of the space region (see Fig. 1, items 115, 170, 160, showing that the imaging range (160) is provided in an entirety or part of the region between items 170 and 115).
Srienc/Frischauf does not explicitly disclose that the syringe includes a nozzle.
However, in the same field of endeavor, Sugiyama discloses that such systems were known to use syringes with nozzles to provide suction (see Fig. 1, items 21, 22, ¶¶35, 54, showing and describing that it was known to use a syringe with a nozzle to create suction and discharge).
Srienc discloses the use of a syringe but does not disclose the details of the syringe. At the time of filing, one of ordinary skill would have been familiar with the parts of a syringe that provide for suction and discharge and have understood that, as evidenced by Sugiyama, one such element is a nozzle. Accordingly, one of ordinary skill in the art at the time of filing would have been motivated to include such a nozzle, as taught by Sugiyama, in the sample analysis system of Srienc/Frischauf in order to obtain this advantage. Moreover, to such a person, doing so would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include a nozzle on the syringe for providing suction and discharge in the sample analysis system of Srienc/Frischauf as taught by Sugiyama.
With respect to claim 13, Srienc discloses the invention substantially as claimed. As described above Srienc in view of Frischauf and Sugiyama discloses all the elements of dependent claim 12. Srienc/Frischauf/Sugiyama additionally discloses: 
wherein
an interval between the thin plate parts is shorter than at least one of inner diameters of the tube and the suction nozzle (see Srienc, 19:19-21, describing that the capillary may be narrow before the area where analysis/sorting occurs and Fig. 3, 18:17-19, describing that this sorting may be done in the area shown in fig. 3 – one of skill would have understood that where only this part of the capillary is narrow as described, the other portions e.g., the capillary ends 130 and 135, are wider, i.e., the interval between the plate parts may be shorter than the inner diameters of the tube).
The reasons for combining the cited prior art with respect to claims 1 and 12 also apply to claim 13.
With respect to claim 19, Srienc discloses the invention substantially as claimed. As detailed above, Srienc in view of Frischauf discloses each and every element of independent claim 1. Srienc/Frischauf also teaches: 
wherein
the pump controller causes a plurality of biological samples to be sequentially introduced into the liquid flow channel from … containers, and causes the pump to perform the first operation and the second operation for each biological sample, and the imaging unit sequentially takes images of the biological samples that are … introduced into the liquid flow channel … (see citations and arguments with respect to claim 1 above and 25:16-21, describing that for the sample/fluid the pump controller causes the sample/fluid to be introduced into the liquid flow channel from a reservoir/container and causes the pump to perform the first and second operation for each sample and the imaging unit takes images of the introduced samples and Srienc 19:22-24, 19:36-46, 25:10-17, describing that multiple samples may be introduced into the channel sequentially)
Srienc/Frischauf does not explicitly disclose the introduction of a plurality of samples sequentially introduced from a plurality of containers.
However, in the same field of endeavor, Sugiyama discloses the introduction of a plurality of samples sequentially introduced from a plurality of containers for processing: 
wherein
the pump controller causes a plurality of biological samples to be sequentially introduced into the liquid flow channel from a plurality of containers … (see Fig. 1, items K1 and K2, ¶¶30, 60-61, describing that it was known to sequentially introduce K1 and K2 from separate containers for processing, for example to provide a diluted sample and an undiluted sample).
Srienc discloses that liquid flow systems are used to analyze different types of cells in solutions, e.g., A, B, C (see Fig. 1) and that different solutions, additional particulates/cells, or other additions may be added during operation (see 25:10-17, 19:22-24, 19:36-46). Sugiyama discloses that it was known to use separate plural containers to add samples (see citations above). At the time of filing, one of ordinary skill would have been familiar with the analysis of biological cells and have understood that allowing for introduction of samples from a plurality of containers, as evidenced by Sugiyama, would have been beneficial, e.g., to avoid cross contamination from a previously used-reservoir before entry into the capillary or for when differing types of solutions that fare better in different containers, e.g., cooled and not cooled, uv resistant or not, etc., are going to be entered into the capillary. Accordingly, one of ordinary skill in the art at the time of filing would have been motivated to include such an ability to process multiple samples from multiple containers, as taught by Sugiyama, in the sample analysis system of Srienc/Frischauf in order to obtain this advantage. Moreover, to such a person, doing so 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include the processing of multiple samples from multiple containers in the sample analysis system of Srienc/Frischauf as taught by Sugiyama.
Claim Rejections - 35 USC § 103
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Srienc in view of Frischauf and U.S. Patent Publication No. 2015/0000428 (“Fukuda”).
With respect to claim 14, Srienc discloses the invention substantially as claimed. As detailed above, Srienc in view of Frischauf discloses each and every element of independent claim 1. 
Srienc/Frischauf does not explicitly disclose wherein the biological sample is urine.
However, in the same field of endeavor, Fukuda discloses that it was known to perform such a process on urine: 
wherein the biological sample is urine (see ¶¶3, 10, 28, describing analyzing urine samples using similar equipment).
Srienc describes that the carrier fluid of the sample may be a biological fluid (see 2:7-8, 5:48-51). At the time of filing, one of ordinary skill would have been familiar with the types of biological fluids common for analysis (e.g., urine, see Fukuda ¶31
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include the analysis of urine in the cell analysis system of Srienc/Frischauf as taught by Fukuda.
Claim Rejections - 35 USC § 103
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Srienc in view of Frischauf and further in view of U.S. Patent Publication No. 2012/0134559 (“Suzuki”).
With respect to claim 16, Srienc discloses the invention substantially as claimed. As detailed above, Srienc in view of Frischauf discloses each and every element of dependent claim 10. Srienc/Frischauf also discloses: 
wherein 
the first operation includes: a liquid introducing operation of introducing the biological sample into the liquid flow channel from an upstream end of the liquid flow channel; and an air introducing operation of introducing air into the liquid flow channel from the upstream end of the liquid flow channel after the liquid introducing operation (see citations and arguments with respect to claim 15 above),
… when air is detected by the second sensor during a monitoring period provided after start of the air introducing operation (see citations and arguments with respect to claims 1 and 2 above, e.g., Scrienc 13:47-49, 15:43-50, 26:4-8, describing that the detector, i.e., second sensor, may collects images of the area throughout the cycle, i.e., including after the start of the air introducing operation, and that this analysis occurs during a period of time, i.e., monitoring period)
Srienc/Frischauf does not explicitly disclose the biological sample imaging device further comprising an abnormality determination unit configured to determine that the biological sample introduced into the liquid flow channel through the liquid introducing operation is insufficient.
However, in the same field of endeavor, Suzuki discloses: 
…
the biological sample imaging device further comprising an abnormality determination unit configured to determine that the biological sample introduced into the liquid flow channel through the liquid introducing operation is insufficient … (see ¶¶39-40, describing that it was known in such systems to detect air bubbles and inform an operator that the sample set is abnormal and the amount of the sample may be insufficient where one exists, i.e., determine that the biological sample introduced to the liquid flow channel through the liquid introducing operation is insufficient, when air is detected by the second sensor during a monitoring period provided after the start of the air introducing operation).
Srienc discloses the entry of air, liquids, particulates, etc. into the system and the detection and analysis of the images of these items in the capillary (see citations above) but does not explicitly detail for what purposes air may be detected in the system. At the time of filing, one of ordinary skill would have been familiar with analyzing air in the system and the helpful information that could be obtained and have understood that, as evidenced by Suzuki, one such type of information is information about sample sufficiency/abnormality. Accordingly, to one of ordinary skill in the art at the time of filing, including an abnormality determination unit to determine that the sample is insufficient based on detection of air, as taught by Suzuki, in the sample analysis system of Srienc/Frischauf would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include an abnormality determination unit to determine that the sample is insufficient based on detection of air in the sample analysis system of Srienc/Frischauf as taught by Suzuki.
Claim Rejections - 35 USC § 103
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Srienc in view of Frischauf and U.S. Patent Publication No. 2008/0070311 (“Li”).
With respect to claim 21, Srienc discloses the invention substantially as claimed. As detailed above, Srienc in view of Frischauf discloses each and every element of independent claim 1. 
Srienc/Frischauf describes that it may analyze biological fluids but does not explicitly disclose wherein: the first type of particles includes at least one of red blood cells or white blood cells, and the second type of particles includes at least one of epithelial cells or urinary casts.
However, in the same field of endeavor, Li discloses: 
wherein: the first type of particles includes at least one of red blood cells or white blood cells, and the second type of particles includes at least one of epithelial cells or urinary casts (see ¶4, describing that it was known for cytometry systems to detect and analyze material components in urine, e.g., blood cells, white blood cells, epithelial cells or casts).
Srienc discloses a cytometer that detects and analyzes of multiple particles in a liquid, e.g., a biological liquid (see Fig. 1, 2:7-8, 3:25) but does not exhaust a list of such liquids or the particles therein. At the time of filing, one of ordinary skill would have been familiar with the types of biological samples typically analyzed by a cytometer and have understood that, as evidenced by Li, one such type of sample would have been a urine sample to detect blood cells and epithelial cells and urine casts. Accordingly, to one of ordinary skill in the art at the time of filing, using the system of Srienc/Frischauf to detect information about such biological fluids, as taught by Li, would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to use the sample analysis system of Srienc/Frischauf to detect red or white blood cells and epithelial cells or urine casts in urine as taught by Li.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDSAY J UHL/               Examiner, Art Unit 2481